t c memo united_states tax_court cynthia busche petitioner v commissioner of internal revenue respondent docket no 16043-10l filed date r issued to p a notice of proposed levy and p timely requested a hearing under sec_6330 in that request p asked for a face-to-face hearing and indicated that she desired an installment_agreement or an offer-in-compromise but p never made a concrete proposal of either p did not submit current evidence of proper tax withholding as a result r did not offer a face-to-face conference as p had requested p refused to participate in a telephone collection_due_process conference and r issued to p a final notice_of_determination that r would sustain the proposed levy p appealed that determination to this court arguing that she was entitled to a face-to-face hearing r moved for summary_judgment and p opposed r’s motion held r’s office of appeals did not abuse its discretion in sustaining the proposed levy when p generally requested an installment_agreement but disregarded appeals’ multiple requests for a concrete proposal and p failed to supply information as to her current compliance with tax withholding obligations cynthia busche pro_se david m mccallum for respondent memorandum opinion gustafson judge this case is an appeal by petitioner cynthia busche pursuant to sec_6330 asking this court to review the notice_of_determination issued by the office of appeals appeals of the internal_revenue_service irs sustaining a proposed levy to collect ms busche’s unpaid federal_income_tax for the year the case is currently before the court on respondent’s motion for summary_judgment filed date the principal issue for decision is whether appeals abused its discretion by denying ms busche a face-to- face hearing for the reasons explained below we will grant respondent’s motion 1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure background the following facts are based on the documents in the record of the irs’s hearing held pursuant to sec_6330 and c as is discussed below ms busche did not raise any genuine issue as to these facts ms busche’s self-reported liability on date petitioner cynthia busche timely filed a form_1040 u s individual_income_tax_return for the year on which she reported a total_tax liability of dollar_figure withholding credits of dollar_figure and an unpaid balance due of dollar_figure that is the amounts of tax that the irs proposes to collect by levy are not the result of a deficiency determination by the irs but rather are as reported by ms busche herself the irs’s initial attempts at collection the irs assessed the tax reported by ms busche and because the balance due was unpaid the irs sent her in may and date notices of balance due when ms busche did not pay the balance due the irs sent her a final notice_of_intent_to_levy and notice of your right to a hearing dated date ms busche’s request for a cdp hearing in response to that notice ms busche submitted to the irs on date a form request for a collection_due_process or equivalent_hearing the form permits a taxpayer to indicate the nature of her collection_due_process cdp hearing request by checking boxes selectively but ms busche checked boxes almost indiscriminately that is she checked not only the proposed levy or actual levy box which was appropriate given her receipt of a notice of proposed levy but also the filed notice_of_federal_tax_lien box as well as other lien-related boxes ie subordination discharge and withdrawal even though our record shows no lien filing the irs alleges that none has ever been made and ms busche makes no allegation that she received a notice of lien ms busche checked the boxes indicating that she desired both an installment_agreement and an offer_in_compromise though she later acknowledged that an offer_in_compromise does not apply in this situation ms busche submitted her form under a cover letter3 that included the following 2ms busche’s mailing included two similar forms one of which dated pertained to and is at issue here even though it pre-dated the final notice_of_levy the irs treated it as timely the form refers to attached sheets but those sheets do not appear in our record despite the court’s invitation to ms busche described below ms busche’s other form dated pertains to years other than and is not at issue here 3the cover letter purports to be dated date but it is clear both from dates within the letter and from an accompanying affidavit that the letter was actually composed in date on date by registered mail ra513114084us the internal_revenue_service austin tx received payment and authority to process payment with irs form_56 to discharge the irs debt of cynthia l busche i have no evidence to the contrary debt is discharged in full under ucc i have no evidence to the contrary 4ms busche’s reference to form apparently reflects the frivolous contention that the federal government has tricked the populace into becoming u s citizens by entering into ‘contracts’ embodied in such documents as birth certificates and social_security cards that the government holds the profits in secret individual trust accounts one for each citizen and that one who learns of and is able to implement the remedy can supposedly use the debt owed to her by the government to discharge her debts to third parties with bills of exchange that are drawn on her trust account 524_fsupp2d_753 w d va one can supposedly invoke this remedy for tax purposes by filing an irs form_56 ‘notice concerning fiduciary relationship’ --requesting that the secretary remit to him an amount from his trust account gravatt v united_states ___ fed cl ___ date 5ms busche apparently invoked ucc on the grounds that the uniform commercial code ucc provides the means for a person to implement the remedy of obtaining his secret trust funds from the government bryant v washington mut bank f_supp 2d pincite ms busche’s home state’s version of the cited provision--n c gen stat sec b --provides if tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused there is discharge however the united_states government as the sovereign is not bound by such state statutes as the uniform commercial code see 287_us_103 96_tc_686 affd 958_f2d_122 5th cir t he only way income_tax liabilities can be settled or compromised is by continued i dispute your claim of contract under usc 1692g thus although ms busche implicitly contended that her liability should be considered discharged because of her rights to a secret trust fund she did not in her initial request for a cdp hearing challenge the correctness of the tax_liability that she had reported on her tax_return and she did not propose any specifics for an installment_agreement or other collection alternative upon receipt of ms busche’s request for a cdp hearing the irs’s office of appeals sent her an introductory letter dated date explaining among other things that such hearings take place by telephone mail and or personal interviews if you prefer your hearing to be a continued following the procedures set forth in the internal_revenue_code and the regulations thereunder bear v commissioner tcmemo_1992_690 64_tcm_1430 affd without published opinion 19_f3d_26 9th cir 6what ms busche cited is a provision in title of the united_states_code chapter consumer credit protection subchapter_v debt collection practices u s c sec 1692g validation of debts imposes various requirements on a debt collector and ms busche appears to have assumed that the irs is a debt collector for this purpose that is not so see id sec 1692a the term ‘debt collector’ does not include c any officer_or_employee of the united_states to the extent that collecting or attempting to collect any debt is in the performance of his official duties face-to-face conference at the appeals_office closest to your residence business address please let us know immediately on date ms busche promptly sent a letter demand ing a face-to-face conference appeals’ requests for information and ms busche’s responses the appeals_office replied by letter of date in which it scheduled a telephone conference not a face-to-face conference for date--ie more than weeks after the date of appeals’ letter appeals’ letter explained i have determined that an issue raised in your hearing request is a specified frivolous position identified by the irs in notice or a reason that is not a specified frivolous position but is a frivolous reason reflecting a desire to delay or impede federal tax_administration or a moral religious political constitutional conscientious or similar objection to the imposition or payment of federal taxes that reflects a desire to delay or impede the administration of federal tax laws 7ms busche’s form_56 contention quoted above see text notes above was not explicitly listed in notice_2008_14 2008_4_irb_310 date but is listed as frivolous in the superseding notice_2010_33 sec iii and i r b however because ms busche later disclaimed her frivolous contention and appeals did proceed to review her levy notice in a cdp hearing we need not determine whether the boilerplate see 136_tc_356 in appeals’ letter of date would have been sufficient to warrant non-consideration of ms busche’s request for a cdp hearing please be advised that appeals does not provide a face-to-face conference if the issues you wish to discuss include frivolous issues or issues that appeals considers as reflecting a desire to delay or impede the administration of federal tax laws you will be allowed a face-to-face conference on any legitimate issue you raised if you withdraw in writing within days from the date of this letter the frivolous issues or issues reflecting a desire to delay or impede the administration of federal tax laws to be allowed a face-to-face conference about collection alternatives you must also have filed all required returns and provided all information requested in this letter for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed the items to be provided are proof of filing tax_return s for the following applicable periods type of tax form_1040 u s individual_income_tax_return period or periods specific proposed installment_agreement payment amount and payment_date for consideration please send me the items listed or checked above by date i cannot consider collection alternatives at your conference nor can i consider alternatives during the hearing process without the information requested above i am enclosing the applicable forms and a return envelope for your convenience ms busche responded by letter dated date which again made no challenge to her self-reported tax_liability for and stated i wish to withdraw any frivolous or desire-to-delay issues so that i will be allowed a face-to-face conference i still demand a face-to-face conference at the internal_revenue_service asheville north carolina office i do not agree to a cdp hearing by telephone or by mail ms busche did not provide with this repeated demand the information that appeals had requested in its letter of date appeals’ second request for information appeals therefore replied by letter dated date which stated this is in response to your letter dated date where you withdrew any frivolous or desire to delay issues as the letter dated date stated to allow a face-to- face conference about collection alternatives you must also have filed all required returns and provided all information requested in that letter based on the information available to us you have filed your tax_return with a balance due however you did not provide the other information requested the items to be provided are your specific proposed collection alternative for consideration if an installment_agreement is your proposed collection alternative please provide your specific proposed installment_agreement payment amount and payment_date proof of withholding paying compliance please provide proof of filing a corrected form_w-4 employee’s withholding allowance certificate with your employer to ensue the correct federal_income_tax is withheld from your pay please send me the items listed or checked above by date collection alternatives cannot be considered without the information requested above nor can the face-to-face hearing be granted if all of the information is not provided by date the telephone conference will remain as scheduled on date pincite am central daylight time please call me for the conference if you do not participate in the conference or respond to this letter the determination and or decision letter that we issue will be based on your hearing request any information you previously provided to this office about the applicable tax periods and the service’s administrative file and records ms busche’s responses ms busche did not provide the specifics of her collection alternative rather on date the date by which appeals had asked for the information ms busche sent another letter which stated thank you for your letter dated date and postmarked date i received your correspondence on date because of the short suspense three working days i am unable to respond to your letter in the time you have given me three working days is an unreasonably short amount of time to respond considering the seriousness of this 8this request for information about withholding of taxes from ms busche’s wages was not included in appeals’ prior request for information and was presumably prompted by appeals’ discovery that her recent return like her return at issue reported taxes due but not withheld matter your actions with the short suspense is causing undue delays because i have to respond to each of your correspondences furthermore you keep changing the rules for a face-to-face hearing your rule changing is confusing causing more delays as i try to figure out your intent due to your above listed actions i must now demand no tricks and no lies i request an extension of time until date to respond to your letter dated date i do not agree to a date telephonic hearing date i only agree to a mutually agreed upon face-to-face hearing at a mutually agreed upon date time and location i have a very busy schedule and want to devote the proper time to this matter i have to do some research which will take me some time the letter made no challenge to ms busche’s self-reported tax_liability for on date the date appeals had appointed for the telephone conference ms busche did not call appeals as directed in the date letter instead ms busche sent appeals another copy of her may letter and requested a response she did not challenge in that letter her self-reported tax_liability for and she did not provide with that letter the specifics of her proposed collection alternative on date ms busche sent appeals another letter again purporting to respond to appeals’s letter of date and making demands for information from the irs t his letter is my final response to your date letter it is not my intent to bring up frivolous issues however the courts have determined that i cannot rely on irs agents personnel to provide accurate information therefore i am now requesting copies of the law that requires me to go along with your prerequisites for a face to face hearing it is my understanding that there are no requirements for a face to face hearing except for me asking for a face to face hearing i believe there is no evidence to the contrary i am now repeating my request for a face to face hearing this is my 3rd request for a face to face hearing in the spirit of cooperation and wanting to resolve this matter in an expedient way i am providing information that you requested in your letter dated date specific proposed collection alternative and specific proposed installment_agreement payment amount and payment_date has already been established on date with registered mail number ra513114084us and was received by internal_revenue_service on date if an offer_in_compromise is your proposed collection alternative this bullet point does not apply in this situation your criteria has been met now please provide me with a proposed date and time for a face-to-face hearing at the asheville north carolina office upon receipt of your reply letter i will confirm or propose an alternate date and time for a face-to-face hearing at the asheville north carolina office no letter of date was attached to ms busche’s letter of date and no letter of date appears in the record of this case despite the court’s invitation to ms busche described below the transcript for ms busche’s income_tax account shows that she made no payments in date or at any other time that could have been in conjunction with a proposal of an installment_agreement thus as of the time of ms busche’s final response to appeals she had not provided the specifics of a proposed installment_agreement or any other collection alternative nor had she provided information about her compliance with tax withholding requirements nor had she made any challenge to her self-reported tax_liability for appeals’ determination to proceed with collection on date the office of appeals issued to ms busche its notice_of_determination concerning collection action s under sec_6320 and or which stated in part the appeals_office has determined that the notice_of_intent_to_levy was appropriately issued based on applicable laws and procedures we could not reach an agreement extend any relief to you or even consider alternatives to the levy because after you requested an appeal and a hearing was offered you did not fully cooperate with us the appeals_office fully sustains the compliance office proposed levy action an attachment to the notice_of_determination stated in part brief background the cdp_notice was for the unpaid income_tax_liability for your form_1040 u s individual_income_tax_return a review of the account transcript indicates that the self- assessed tax_return was filed by you and reflected a balance due at the time of filing due to insufficient withholdings untimely paying penalties and interest currently the irs has no record of receiving the financial data requested in the letters dated date and date the letters had requested proof of withholding paying compliance and proof of form_1040 filing compliance for an installment_agreement the letter of date requested your specific proposed installment_agreement payment amount and payment_date for consideration and the completed form 433-a with supporting documentation attachments as of today you have not provided proof of paying compliance or the financial data needed for any collection alternative or to provide a face-to-face hearing therefore the appeals_office is issuing the determination that the notice_of_intent_to_levy was appropriately issued for the applicable tax period the proposed levy action is sustained in full verification of legal and procedural requirements the requirements of applicable law or administrative procedures have been met and actions taken were appropriate under the circumstances assessment was made on the applicable form_1040 cdp_notice period based on the return you filed per sec_6201 and the notices and demand for payment letters were mailed to your last_known_address within days of the assessment as required by sec_6303 this information was verified from the account transcripts there was a balance due when the cdp_notice was issued per sec_6330 and sec_6331 there is presently an amount due and owing sec_6330 imposes the requirement that a taxpayer be given an opportunity for hearing 9ms busche’s request for a cdp hearing had indicated an interest in both an installment_agreement and an offer-in-compromise the request for form 433-a collection information statement for wage earners and self-employed individuals in appeals’ letter of date was made in conjunction with its discussion of an offer-in-compromise and not specifically with reference to an installment_agreement for purposes of this opinion we therefore overlook ms busche’s failure to provide form 433-a before the internal_revenue_service can levy on the taxpayer’s property per review of computer transcript the cdp_notice of intent to levy and notice of your right to a hearing was sent by certified mail return receipt requested to your last_known_address which was also the address indicated on the cdp hearing request the timely received request for cdp appeal was verified per review of the computer transcript the levy action has been suspended by the appropriate computer condition codes for the tax period at issue there is no offer_in_compromise or installment_agreement pending or currently in effect there is also no pending innocent spouse request there is no pending bankruptcy case nor did you have a pending bankruptcy case at the time the cdp_notice was sent u s c sec_362 this appeals employee has had no prior involvement with this taxpayer concerning the applicable tax periods before this cdp case on the form you did not challenge the existence or the amount of the self-assessed income_tax_liability tax_court proceedings on date ms busche filed a timely petition pursuant to sec_6330 appealing the collection determination and asking this court to review it her petition argues at length that she was wrongly denied a face-to-face hearing before the office of appeals on date the irs moved for summary_judgment by order served date the court ordered ms busche to file and serve a response and explained her responsibility as a non-movant responding to such a motion on date she filed a response by order served date the court pointed out an apparent gap in ms busche’s opposition and ordered that she be permitted to file a supplemental response which she then did on date i discussion applicable legal principles a summary_judgment standards where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the party moving for summary_judgment here the irs bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment here ms busche 85_tc_812 79_tc_340 however rule d provides when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial in compliance with rule b the irs made and supported a showing of the facts of the case and it was incumbent on ms busche to set forth specific facts supported by affidavits or otherwise to contradict the irs’s showing b collection review procedure when a taxpayer fails to pay any federal tax_liability within days of notice_and_demand the irs may collect the unpaid tax by levy on the taxpayer’s property pursuant to sec_6331 however before the irs may proceed with that levy the taxpayer is entitled to administrative and judicial review pursuant to sec_6330 administrative review is carried out by way of a hearing before the office of appeals pursuant to sec_6330 and c and if the taxpayer is dissatisfied with the outcome there she can appeal that determination to the tax_court under sec_6330 as ms busche has done for the cdp hearing before the office of appeals the pertinent procedures are set forth in sec_6330 first the irs’s appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 in the case of a levy to collect a self-reported tax_liability the basic requirements see sec_6331 d for which appeals must obtain verification are the irs’s timely assessment of the liability sec_6201 sec_6501 the giving to the taxpayer of notice_and_demand for payment of the liability sec_6303 and the giving to the taxpayer of notice of intention to levy and of the taxpayer’s right to a hearing sec_6330 sec_6331 we discuss below ms busche’ sec_11th-hour attempt to raise a verification issue second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 ms busche’s principal contention--that she should have gotten a face-to-face hearing for consideration of an installment agreement--pertains to that second set of issues ie offers of collection alternatives and we discuss this issue below additionally the taxpayer may contest the existence and amount of the underlying tax_liability if she did not receive a notice_of_deficiency and did not otherwise have an opportunity to dispute such tax_liability sec_6330 the liability at issue here is that which ms busche self-reported on her tax_return so she did not receive a notice_of_deficiency and did not have a prior opportunity to make such a dispute we discuss below her failure to raise such a dispute before the office of appeals when the office of appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as ms busche has done in such an appeal we review de novo any determination of the office of appeals as to the underlying liability that is properly at issue and as to collection matters we review the determination of the office of appeals for abuse of discretion--that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_604 114_tc_176 ii ms busche’s arguments in ms busche’s opposition to the irs’s motion for summary_judgment we discern four arguments that we now address a verification in her supplemental opposition to the irs’s motion ms busche raises for the first time the issue of verification the totality of her contention is as follows the respondent has not verified that the requirements of any applicable law or administrative procedure were met i have no evidence to the contrary and have yet to see evidence to the contrary from the respondent as we explained above the office of appeals is required by statute to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer may challenge that verification in an appeal to this court whether or not he raised verification before the office of appeals see 131_tc_197 however ms busche’s verification challenge is unavailing for three reasons omission from ms busche’s petition a petition commencing a cdp case in this court must contain-- clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination any issue not raised in the assignments of error shall be deemed to be conceded rule b ms busche’s petition did not raise lack of verification as an assignment of error and she therefore conceded lack of verification however even if we take note of ms busche’s self-represented status and construe her pleadings broadly the outcome does not change as we now show lack of reasons for the amendment if we were to find in ms busche’s opposition to the irs’s motion for summary_judgment a latent or implicit motion to amend her petition to raise the issue of verification we would then address that motion to amend under the standards of rule a a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires no amendment shall be allowed after expiration of the time for filing the petition however which would involve conferring jurisdiction on the court over a matter which otherwise would not come within its jurisdiction under the petition as then on file a motion for leave to amend a pleading shall state the reasons for the amendment emphasis added ms busche states no reasons for an amendment and it is therefore not possible to conclude that justice requires an amendment on the contrary apart from ms busche’s general statement in her brief that respondent has not verified the record before us contains nothing to suggest anything other than that verification was indeed duly obtained appeals’ notice_of_determination gives a detailed account of verification of all the basic requirements and ms busche’s irs transcript ie a form_4340 certificate of assessments payments and other specified matters that was submitted with the irs’s motion for summary_judgment confirms that those requirements were met ms busche suggests no particular defect in that verification and a motion to amend her petition would be denied lack of specific facts to dispute verification even if verification were deemed to be properly pleaded in this case the irs would still be entitled to summary_judgment on the point the irs’s motion made and supported a showing of verification and under rule it was therefore incumbent on ms busche not to rest upon the mere allegations or denials of such party’s pleading but rather to set forth specific facts showing that there is a genuine issue for trial emphasis added this obligation was not hidden from ms busche rather in view of ms busche’s self-represented status the court stated in its order dated date-- if ms busche disagrees with the facts set out in the irs’s motion then ms busche’s response should point out the specific facts in dispute the response should support ms busche’s version of the facts by attaching relevant documents and or by attaching one or more affidavits ie written statements that are signed and sworn before a notary or unsworn declarations that are made under penalty of perjury see u s c sec if ms busche disagrees with the irs’s argument as to the law then her response should also set out her position on the disputed legal issues ms busche’s attention is directed to tax_court rule available on the court’s website at www ustaxcourt gov which sets out the principles for filing opposing and resolving motions for summary_judgment notwithstanding this tutorial on summary_judgment ms busche made only the most general contention-- respondent has not verified that the requirements of any applicable law or administrative procedure were met --and neither stated nor supported the specific facts that rule requires the irs is therefore entitled to summary_judgment on the matter of verification under sec_6330 b face-to-face hearing ms busche’s principal argument is that she was wrongly deprived of a face-to-face cdp hearing before appeals and she appears to contend in effect that she had an absolute right to such a hearing rather than the telephone hearing she was offered without regard to anything that she might have done or failed to do as she stated in her opposition to the irs’s motion it is my understanding that there are no requirements for a face-to-face hearing except for me asking for a face-to- face hearing if ms busche were right then a taxpayer would have the unilateral power to delay collection of tax until after a face-to-face hearing even if she had nothing to say or propose once the hearing took place in fact a taxpayer does not have an absolute right to a face-to-face hearing sec_6330 provides simply that a hearing shall be held by appeals and the statute does not prescribe the nature of that hearing as we have previously observed hearings at the appeals level have historically been conducted in an informal setting when congress enacted sec_6330 congress was fully aware of the existing nature and function of appeals nothing in sec_6330 or the legislative_history suggests that congress intended to alter the nature of an appeals hearing 115_tc_35 the regulations implementing the cdp process provide as follows cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof a taxpayer who presents in the cdp hearing request relevant non-frivolous reasons for disagreement with the proposed levy will ordinarily be offered an opportunity for a face-to-face conference at the appeals_office closest to taxpayer’s residence a face-to-face cdp conference concerning a collection alternative such as an installment_agreement or an offer to compromise liability will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances in all cases a taxpayer will be given an opportunity to demonstrate eligibility for a collection alternative and to become eligible for a collection alternative in order to obtain a face-to-face conference sec_301_6330-1 q a-d6 through -d8 proced admin regs c f_r emphasis added we therefore address the question of whether ms busche was entitled to a face-to-face hearing under this standard and we find that she was not her request for a cdp hearing asserted a frivolous issue ie the secret trust fund invoked by form which certainly did not entitle her to a face-to-face hearing after she withdrew that frivolous argument no concrete issue or proposal remained to flesh out her cdp hearing request and her reasserted demand for a face-to-face hearing lacked any justification at all despite explicit requests by the irs she failed to provide a specific proposal for an installment_agreement and failed to provide information that she was eligible for such an agreement ie information that she was in compliance as to withholding of tax from her wages on that record there was nothing to be discussed at a face-to-face hearing so the irs sensibly declined to schedule one ms busche alleged in her response to the irs’s motion that she had provided the requested financial data to appeals to support that allegation she cited a document her letter of date that in turn cites another document a supposed letter of date that the court thought might implicate a genuine issue of material fact as to whether ms busche might have made a specific proposal for an installment_agreement according to the letter of date the alleged letter of date provided a specific proposed installment_agreement payment amount and payment_date however no letter dated date was attached to her response because such a letter if it had been sent might have been material to ms busche’s case the court issued its order of date which stated petitioner’s response includes an attachment a that includes a letter dated date that letter refers to a proposal dated date received by the irs date which proposal is not included with petitioner’s response the date letter also refers to other correspondence as does a letter of date that is included in petitioner’s attachment b in a reply filed date the irs asserts at that its administrative file does not include a copy of the alleged proposal of date ms busche should carefully review the irs’s motion papers including its reply and note its assertions about what ms busche did and did not submit to irs appeals during her collection_due_process_hearing ms busche's obligation in opposing the irs’s motion is to set forth specific facts showing that there is a genuine issue for trial rule d her presentation may fall short if she fails to submit the documents she relies on to enable her to include in our court record any documents that she relies on but that are not yet in our record it is ordered that no later than date petitioner cynthia busche may if she wishes file a supplement to her response to the irs’s motion in which she may include any documents not yet submitted on which she intends to rely to oppose the irs’s motion including if she wishes her proposal of date ms busche did file a supplement to her response but that supplement makes no mention of and did not attach a letter of date or any other document consequently as our record now stands ms busche still has not--despite the court’s explicit invitation--described specific installment_agreement terms that she claims to have proposed to appeals during her cdp hearing she has implicitly alleged that she proposed such terms to other irs personnel in date but has not actually made a showing that she did so at any time the irs has asserted and its record shows that ms busche did not propose specific terms under rule ms busche was again obliged not to rest upon the mere allegations or denials of such party’s pleading but rather to set forth specific facts showing that there is a genuine issue for trial emphasis added since she did not do so we conclude for purposes of the irs’s motion that ms busche did not propose installment_agreement terms to appeals and was therefore not entitled to a face-to-face hearing to discuss an installment_agreement that she did not propose where a taxpayer proposes a collection alternative such as an installment_agreement the hearing whether face-to-face or by telephone is a means for appeals to consider the proposal where denial of a face-to-face hearing would impede adequate_consideration of a collection alternative then that denial might itself be an abuse_of_discretion however the ultimate question is not whether a face-to-face hearing was held but whether appeals abused its discretion by not agreeing to a collection alternative that is not how ms busche frames the issue but that is in fact the real issue we find that appeals did not abuse its discretion for two reasons that are obvious in what we have already said first it was not an abuse_of_discretion for appeals to reject collection alternatives when ms busche had proposed none see cavazos v commissioner tcmemo_2008_257 citing 124_tc_69 see also nelson v commissioner tcmemo_2009_108 appeals did not abuse its discretion in sustaining a lien when a taxpayer requested an oic generally but had not prepared one second it was not an abuse_of_discretion for appeals to consider ms busche ineligible for an installment_agreement on the ground of her failure to show compliance with current withholding obligations see 129_tc_107 it appears that for the year at issue ms busche’s liability was underpaid because her income_tax_withholding was inadequate when during the cdp process appeals obtained her return for the next year it saw that her self-reported liability was again underpaid because of inadequate withholding lest ms busche continue to fall further and further behind appeals had a legitimate interest in assuring that her withholding be adequate on a going-forward basis ms busche failed to provide the information that could grant that assurance and thereby rendered herself ineligible for an installment_agreement appeals did not abuse its discretion in declining to enter into an installment_agreement with her c underlying liability in her supplemental opposition to the irs’s motion ms busche raises for the first time the issue of her underlying liability for the tax that is the subject of the proposed levy the totality of her contention is as follows since petitioner was not granted the requested face to face collection_due_process_hearing cdph sic petitioner was not give a chance to dispute the respondents alleged tax_liability therefore since a notice_of_determination was mailed the petitioner’s only option thereafter was to request the tax_court hearing to enforce petitioner’s rights to a face to face cdph there is no law which requires the petitioner to challenge the existence or the amount of the self-assessed income_tax_liability prior to a face to face cdph on the contrary the regulations implementing the cdp process provide a face-to-face conference need not be granted if the taxpayer does not provide the required information set forth in a-c1 ii e of paragraph c sec_301_6330-1 q a-d8 proced admin regs c f_r and the cross-referenced provision requires that the taxpayer must state the reason or reasons why the taxpayer disagrees with the proposed levy id par c q a-c1 ii e a cdp petitioner may certainly dispute even a liability that she self-reported on her own return see 122_tc_1 but appeals can hardly be expected to intuit that the taxpayer might now disagree with herself rather the taxpayer must raise with appeals the issue of underlying liability under the regime described in the regulations a face-to-face hearing may be granted only upon a showing that there is something to be accomplished at a face-to- face hearing the regulation requires that before a hearing will be granted the taxpayer must state the reasons she disagrees with the levy which reasons might include a contention that she does not owe the tax a taxpayer may not hide her contentions demand a face-to-face hearing without justification and then disclose her contentions only if and after the irs capitulates to her demand consistent with the regulation the office of appeals informed ms busche in its letter of date to be allowed a face-to-face conference about collection alternatives you must also have filed all required returns and provided all information requested in this letter during the hearing i must consider verification collection alternatives c hallenges to the appropriateness of collection action and spousal defenses we may also consider whether you owe the amount due but only if you did not receive a statutory_notice_of_deficiency or have not otherwise had an opportunity to dispute your liability with appeals if you do not participate in the conference or respond to this letter the determination and or decision letter that we issue will be based on your hearing request any information you previously provided to this office about the applicable tax periods and the service’s administrative file and records none of ms busche’s submissions to appeals challenged the liability she failed to justify a face-to-face hearing and refused to participate in a telephone hearing appeals therefore based its determination on the information available to it which did not include any challenge to underlying liability we therefore now review a determination that did not address and could not have addressed underlying liability as we explained in giamelli v commissioner t c pincite sec_6330 permits a taxpayer to raise at the hearing challenges to the existence or amount of the underlying tax_liability under certain circumstances the statute ie sec_6330 contemplates consideration of issues raised by the taxpayer at the hearing thus if an issue is never raised at the hearing it cannot be a part of the appeals officer’s determination --and our jurisdiction under sec_6330 to review a determination does not extend to issues that were not so raised and that are therefore outside any such determination underlying liability is therefore not properly before us in this case moreover as with the issue of verification see supra part ii a ms busche’s challenge of underlying liability would fail for the additional reasons that she did not plead in her petition that her liability is less than was assumed in the proposed levy and she provides no warrant for allowing an amendment to her petition to add such a contention and that in opposing the irs’s motion for summary_judgment she did not assert or support specific facts to show a lesser liability we therefore do not entertain her vague assertion about an unelaborated dispute as to her income_tax_liability d the irs’s supposed failure to provide information in ms busche’s final response letter to appeals she stated i am now requesting copies of the law that requires me to go along with your prerequisites for a face to face hearing in her supplemental response to the irs’s motion she argues if petitioner is required to respond to any and all letters from respondent in a timely fashion then respondent is required to do likewise and since appeals did not give her the requested copies she argues that its determination was therefore premature so that she says we should deny the irs’s motion for summary_judgment we assume for purposes of the irs’s motion that there could be circumstances in which appeals’ failure to answer questions could disable a taxpayer from participating meaningfully in the cdp process so that the notice_of_determination might reflect an abuse_of_discretion however that is not the case here ms busche in effect posits a symmetry between appeals and the taxpayer if petitioner is required then respondent is required --a symmetry that the law does not actually provide a cdp petitioner is by definition a taxpayer with an assessed liability who has received a notice_and_demand has not paid the liability and has been served with a collection notice the irs on the other hand is the agency authorized and required_by_law to collect that liability by filing a cdp hearing request the taxpayer asks appeals to interrupt that collection process and to evaluate such a request appeals needs information that it can most reasonably get from the taxpayer given that dynamic the system imposes on the taxpayer certain burdens that she must meet in order to justify the interruption of collection activity that she has requested the irs is not without burdens of its own but the irs’s burdens are those imposed on it by statute as discussed above not additional burdens imposed by the taxpayer the cdp taxpayer does not have the prerogative to add to the irs’s obligations and to suspend the cdp process and thereby to suspend collection of tax until the irs has satisfied her demands rather the taxpayer has the rights conferred on her by statute the irs has the duties imposed on it by statute and the tax_court will enforce those rights and duties by applying the statutes and the regulations promulgated thereunder we hold that in deciding whether ms busche qualified for a face-to-face hearing the irs was not obliged to cite chapter and verse to ms busche conclusion on the record before us we cannot hold that the decision of the office of appeals to sustain the proposed levy was arbitrary capricious or without sound basis in fact or law as a result we conclude that the office of appeals did not abuse its discretion and we hold that respondent is entitled to the entry of a decision sustaining the determination as a matter of law to reflect the foregoing an appropriate order and decision will be entered
